RF

RUSKINMOSCOUEFALTISCHEK ec.

Counselors at Law

Writer’s Direct Dial: (516) 663-6528
Writer’s Direct Fax: (516) 663-6728
Writer’s E-Mail: mmulholland@rmfpc.com

April 30, 2019

By ECF

Hon. Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Debora Bayne, et al. v. NAPW, Inc., et al.
Docket No. 18-CV-3591 (MKB) (RER)

Dear Judge Reyes:

We are counsel for defendants NAPW, Inc., d/b/a National Association of Professional
Women and d/b/a International Association of Women, and Professional Diversity Network, Inc.,
d/b/a National Association of Professional Women and d/b/a International Assuciation of Women
(collectively “Defendants”). We write with the consent of counsel for plaintiff Debora Bayne and all
other persons similarly situated to request a brief, six-day adjournment of the pre-trial conference
scheduled for May 2, 2019 at 12:30 p.m.. We respectfully submit that the requested adjournment is
warranted based on our pending application brought on by Order to Show Cause for leave to
withdraw, which is returnable on May 8, 2019. We request the conference be rescheduled to take
place after the hearing on the Order to Show Cause currently scheduled for May 8, 2019 at 12:00
p.m., or to such other later date that may be convenient for the Court.

This is the parties’ second request for an adjournment of the subject conference, the previous
request was granted.

Respectfully submitted,
/s/ Mark S. Mulholland
Mark S. Mulholland

For the Firm

cc: Jack L. Newhouse, Esq. (via ECF)

East Tower, 15th Floor, 1425 RXR Plaza, Uniondale, NY 11556-1425 516.663.6600 212.688.8300 F 516.663.6601 www.rmfpe.com
